OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The trial court did not err in allowing Dr. Carlton, a psychiatrist, to testify as to the phenomenon of “repression”. This witness’ opinion did not go directly to the issue of the truth or falsity of Ms. Edwards’ story. In essence, it went to explain, with reasonable medical certainty, that it was possible for an individual to initially unconsciously block out certain facts or feelings, real or imagined, which follow in the train of a traumatic event, but to recall them at a later time. Specifically, the doctor did not venture an opinion,-directly or indirectly, as to whether the belated memory on which Ms. Edwards relied at trial was of fancy or fact or an admixture of both.
As to the defendant’s other contentions, we find them either to be unpreserved or without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, *910Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.